Citation Nr: 0727666	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-24 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for major depressive 
disorder. 

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Mr. P.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
December 1987 to December 1991.  He served in Saudi Arabia in 
Operation Desert Shield and from January to April 1991 in 
Operations Desert Storm.  His awards include the Southwest 
Asia Medal and the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1. Major depressive disorder had onset during service.  

2. Although a combat stressor is established, a diagnosis of 
post-traumatic stress disorder is not currently shown. 


CONCLUSIONS OF LAW

1. Major depressive disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).  

2. Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303, (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in February 2005. The veteran was informed of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
as well as notified that she could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  


The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

To the extent that the degree of disability assignable was 
not provided, the content of the VCAA deficit was deficient, 
as for the claim of service connection granted, a disability 
rating is yet to be assigned and any disability rating 
assigned can be appealed and as to the claim of service 
connection denied no disability rating can be assigned as a 
matter of law.  In either case, there is no possibility of 
any prejudice to the veteran with respect to the content 
defect as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records as well as private records and has 
afforded the veteran a VA examination on the claims of 
service connection.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for post-traumatic stress 
disorder, there must be a diagnosis of post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125 and evidence of 
the occurrence of an in-service stressor.  38 C.F.R. 
§ 3.304(f). 

Background

The service medical records are negative for psychiatric 
disability and it is not otherwise contended that the veteran 
either sought or received psychiatric treatment during 
service.  

The service personnel records show that the veteran served in 
Saudi Arabia in Operation Desert Shield and from January to 
April 1991 in Operations Desert Storm.  His awards include 
the Southwest Asia Medal and the Combat Action Ribbon.  His 
military occupational specialty was a machine gunner.  

Private medical records from September 2004 to February 2005 
show that on an initial psychiatric evaluation in September 
2004 the veteran reported having been in combat during his 
service in the Gulf War.  He reported having a startle 
reaction and having flashbacks that were like dreams.  The 
diagnoses were post-traumatic stress disorder and social 
phobia.  



On VA psychiatric examination in May 2005, the veteran stated 
that prior to service in Southwest Asia he had been stationed 
in Hawaii where a friend had been killed while on guard duty, 
although the veteran had not seen the death or seen the body 
of his friend but rather only the chalk outline of where his 
body had been.  He described having been in Khafji, a border 
town between Saudi Arabia and Iraqi where his unit had 
engaged the enemy.  He indicated that he had received on 
Article 15 for an unauthorized absence at a time when he was 
depressed and had thought of killing himself but this had 
occurred prior to the death of his friend and his deployment 
to Southwest Asia. 

The veteran stated that he felt that he was being watched at 
work and having felt this way for years.  He also stated that 
he first became depressed during military service.  The 
veteran indicated that he had frequent nightmares that 
revolved around his wartime experiences. 

The veteran also reported having intrusive thoughts revolving 
around his wartime experiences and he avoided conversations 
about his wartime experiences and the current war in Iraqi.  
He stated that he avoided social situations for fear of 
experiencing panic attacks and noted that this had 
progressively worsened over the years.  He related being 
depressed more often than not for many years, at least since 
joining the military.  His first episode of depression 
occurred while stationed in Hawaii and had had regular 
episodes of depression since then and which had progressively 
worsened over the years.  

The examiner reported that the veteran was currently 
experiencing significant psychopathology that appeared to be 
related to his military service but not necessarily to the 
traumas he reported as his initial depressive episode 
predated the traumatic events he described.  The examiner 
stated that although the veteran had some symptoms of post-
traumatic stress disorder other cardinal features were either 
not present to a pathological extent or were better accounted 
for by his psychosis or depression.  The pertinent diagnosis 
was major depressive disorder, which the examiner stated was 
temporally related to service. 

In April 2007, the veteran testified that he was often 
depressed. 

Analysis

Major Depressive Disorder

Although symptoms of depression were not documented during 
service or for many years after service, the veteran is 
competent to describe symptoms of depression and his 
statements and testimony are credible, regarding symptoms of 
depression during service.  And the VA examiner relied on the 
veteran's statements in rendering the diagnosis of major 
depressive disorder, which the examiner associated with the 
veteran's service.  

As service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service, 38 C.F.R. § 3.303(d), and as the 
Board must consider only independent medical evidence to 
support its findings and as the evidence in favor of the 
claim is uncontroverted, service connection for major 
depressive disorder is established.  

Post-Traumatic Stress Disorder

Although the veteran participated in combat in Southwest 
Asia, which is sufficient to establish an in-service 
stressor, the VA examiner concluded that the veteran failed 
to meet the diagnostic criteria for post-traumatic stress 
disorder.  And although, post-traumatic stress disorder was 
diagnosed by a private health-care provider, the weight to be 
attached to a medical opinion is within the Board's province 
as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, the prior clinical records 
and other evidence were reviewed.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the VA examiner reviewed the veteran's file, 
conducted a clinical interview and psychological testing, and 
considered the diagnosis of post-traumatic stress disorder 
provided by the private health-care provider.  The VA 
examiner also provided a rationale to support his conclusion 
that the veteran did not have post-traumatic stress disorder.  
On the basis of the thoroughness and detail of the opinion of 
the VA examiner, the Board finds the opinion of the VA 
examiner outweighs the opinion of the private health-care 
provider. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for post-traumatic 
stress disorder and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for major depressive disorder is granted.  

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


